DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., components within a end user device (page 9 of the remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, 6, 8-10, 12, 13, 15, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAY (US 2020/0012350) in view of SHOTTON et al (US 2012/0239174).

Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAY further discloses further comprising computer-executable instructions to: determine a third map comprising a vector field that encodes key-point to key-point relationships in the image (paragraph 95-97); and determine the pose of the user based on the second map and the third map (paragraph 95-97; 118-122).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAY further discloses wherein the computer-executable instructions to identify the gesture comprise computer-executable instructions to determine that the gesture has an associated duration exceeding a predetermined threshold (paragraph 113-117; speed over several frames indicates pointing gesture of a stationary hand). 
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAY further discloses further comprising computer-executable instructions to determine a second mapping between a second 
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAY further discloses further comprising computer-executable instructions to modify the input feature at a different speed or at a different precision based on the second mapping (paragraph 40-42; user controlled motion of a cursor would allow input speed based on mapped user speed). 
Regarding claim 8, claim 8 (method) discloses features identical to those disclosed in claim 1 (device) and therefore are rejected based on the same grounds. 
Regarding claim 9, claim 9 (method) discloses features identical to those disclosed in claim 2 (device) and therefore are rejected based on the same grounds. 
Regarding claim 10, claim 10 (method) discloses features identical to those disclosed in claim 3 (device) and therefore are rejected based on the same grounds. 
Regarding claim 12, claim 12 (method) discloses features identical to those disclosed in claim 5 (device) and therefore are rejected based on the same grounds. 
Regarding claim 13, claim 13 (method) discloses features identical to those disclosed in claim 6 (device) and therefore are rejected based on the same grounds. 
Regarding claim 15, claim 15 (non-transitory computer readable medium) discloses features identical to those disclosed in claim 1 (device) and therefore are rejected based on the same grounds. 
Regarding claim 16, claim 16 (non-transitory computer readable medium) discloses features identical to those disclosed in claim 2 (device) and therefore are rejected based on the same grounds. 

Regarding claim 19, claim 19 (non-transitory computer readable medium) discloses features identical to those disclosed in claim 6 (device) and therefore are rejected based on the same grounds. 
Claim 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAY (US 2020/0012350) in view of SHOTTON et al (US 2012/0239174) and further in view of GIURGICA-TIRON et al (US 2019/0228533).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of TAY and SHOTTON fails to disclose wherein the tracking the portion of the user's body further comprises applying a smoothing filter to reduce noisy measurements during the tracking.  In a similar field of endeavor, GIURGICA-TIRON discloses wherein the tracking the portion of the user's body further comprises applying a smoothing filter to reduce noisy measurements during the tracking (paragraph 54; smoothing function).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of TAY and SHOTTON to include the teachings of GIURGICA-TIRON, since GIURGICA-TIRON states that such a modification would provide greater accurate representation of an estimated position.  Furthermore, smoothing of noisy data is well known and conventional in the art and allows estimation of values based on established algorightms.

Regarding claim 17, claim 17 (non-transitory computer readable medium) discloses features identical to those disclosed in claim 4 (device) and therefore are rejected based on the same grounds. 
Claim 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAY (US 2020/0012350) in view of SHOTTON et al (US 2012/0239174) and further in view of BLAYLOCK et al (US 2020/0058148).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of TAY and SHOTTON does not expressly disclose further comprising computer-executable instructions to: track the pose of the user at a frame rate; determine that a value of a refresh rate associated with the device is different than a value of the frame rate; and modify the input feature using a smoothing function, the smoothing function comprising parameters that are determined based on at least the frame rate and/or the refresh rate.  In a similar field of endeavor, BLAYLOCK discloses further comprising computer-executable instructions to: track the pose of the user at a frame rate; determine that a value of a refresh rate associated with the device is different than a value of the frame rate (paragraph 232, 233); and modify the input feature using a smoothing function, the smoothing function comprising parameters that are determined based on at least the frame rate and/or the refresh rate (paragraph 232, 233).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of TAY and SHOTTON to include the teachings of BLAYLOCK, since BLAYLOCK states that such a 
Regarding claim 14, claim 14 (method) discloses features identical to those disclosed in claim 7 (device) and therefore are rejected based on the same grounds.
Regarding claim 20, claim 20 (non-transitory computer readable medium) discloses features identical to those disclosed in claim 7 (device) and therefore are rejected based on the same grounds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624